Loring, J.
The plaintiff alleges that one Cornelius Sullivan, in his lifetime, was indebted to her, and that on March 12,1902, two days before he died, he signed an order directing the *585defendant Casualty Company to “ pay all money due on account of Policy Number 432498 ” at his death to the plaintiff, and surrendered said policy to the defendant. She further alleges that on September 23,1901, the defendant issued a policy to Sullivan “by the terms of which a sickness indemnity of thirty-five dollars a month was payable to said Sullivan, and one hundred dollars was to be paid for funeral expenses to his estate, if he should die more than three months after the cause, resulting in his death, originated” ; that a sum not exceeding $175 is due under the policy; that by the terms of the defendant’s charter beneficiaries must have an insurable interest, and the defendant refused to make the transfer because the plaintiff had no insurable interest while in fact she had such interest, being a creditor of Sullivan as aforesaid; and lastly, that Sullivan died intestate without heirs or next of kin, leaving no debts other than the one due the plaintiff, and that no administrator of his estate has been appointed. On these allegations it must be assumed that the defendant’s refusal to substitute the plaintiff as beneficiary was made after Sullivan’s death.
It is plain that on the facts stated the plaintiff made a mistake in her remedy. She should have had an administrator appointed who could have collected the money due under the policy, and the money when collected would have belonged to the plaintiff or, under the circumstances alleged in the bill, would have had to be paid to her. The contract which the defendant made was with Sullivan, and there is no privity of contract between the company and the plaintiff. In Atlantic Mutual Ins. Co. v. Gannon, 179 Mass. 291, relied on by the plaintiff, the company was held to have assented to the substitution of the new beneficiary. In Marsh v. American Legion of Honor, 149 Mass. 512, also relied on by her, the substitution of the new beneficiary was prevented by the fraud of the former beneficiary, and the plaintiff went into equity for relief against that fraud, and it appeared that except for the failure to surrender the certificate the substitution would have been made in the lifetime of the member.

Decree affirmed.